The opinion of the court was delivered by
Barrett, J.
It is unquestionably true that as between plaintiff and defendant, if the alleged agreement as to the time of presenting the draft for payment had been in writing, as it was a part of the transaction of purchase by the plaintiff, it might be proved by if he writing, and would be effectual in behalf of the plaintiff. The rule as to parol evidence which, the defendant insists on in this case, does not touch the validity .of the agreement, but only the kind of evidence by which the party may be compelled to prove the agreement. If the agreement is admitted on the' trial, or by the pleadings, or it is proved without objection by parol evidence, it is a waiver of the rule, and leaves the agreement' as fully operative as if it had been proved by a writing. See Noyes v. Evans, 6 Vt. 628; 37 Vt. 127, Carpenter v. McClure.
Judgment affirmed.